Citation Nr: 9921482	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for rheumatic heart disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from December 1942 to April 1946.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, in September 1991 that 
granted an increase in the evaluation for the veteran's rheumatic 
heart disease from 10 percent to 30 percent.  The veteran 
subsequently moved, and his claims folder was transferred to 
Montgomery, Alabama.

This case was previously Remanded in July 1994, October 1995, and 
October 1996.


REMAND

The Board notes that this case was last Remanded for further 
development in October 1996, including an examination by a 
specialist in cardiology.  The record contains a report of 
examination, dated in August 1998; however, it is unclear whether 
an examination was actually conducted since the report contains 
only a recitation of the veteran's medical history without any 
reference to current findings concerning the heart.  An opinion 
was provided instead, which cited clinical findings from the 
veteran's July 1998 hospitalization for an unrelated illness.  
The examiner noted that the veteran's heart disease is primarily 
due to atherosclerotic heart disease perhaps superimposed on 
relatively mild disease secondary to rheumatic fever.  
Unfortunately, such an opinion is not adequate for the purpose of 
evaluating the service connected heart disease.  Under Code 7005, 
a note provides that if nonservice connected arteriosclerotic 
heart disease is superimposed on service connected valvular 
disease, a medical opinion must be provided as to which condition 
is causing the current signs and symptoms.  An opinion that his 
heart disease is primarily due to arteriosclerotic heart disease 
is not adequate to rate the condition in issue.  More specificity 
is required as was requested in the prior Remand.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders. The Court further indicated 
that it constitutes error on the part of the Board to fail to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case must be REMANDED for the following 
additional actions:

1.  The RO should request that the veteran 
provide the names and addresses of all 
health care providers, VA or private, who 
have treated him for heart disease since 
July 1998.  The RO should then request all 
previously unobtained records for 
association with the claims folder.

2.  Thereafter, the veteran should be 
scheduled for a special examination by a 
specialist in cardiology to determine the 
nature and severity of his rheumatic heart 
disease.  It is imperative that the 
examiner reviews the claims folder prior to 
the examination.  All indicated tests 
should be performed, and the examiner 
should be requested to specifically comment 
on the severity of any symptoms of 
rheumatic heart disease with respect to the 
rating criteria in effect both before and 
after January 12, 1998.  The examiner must 
specify all signs and symptoms of heart 
disease and then indicate for the record 
whether the specified signs and symptoms 
are due to the nonservice connected 
arteriosclerotic heart disease or to the 
service connected valvular heart disease.  
If this is not medically feasible, the 
examiner should so state for the record.

3.  Following completion of the foregoing, 
the RO must review the claims folder to 
ensure that all of the requested 
development has been completed.  Any 
incomplete development should be remedied 
by appropriate corrective action.  The RO 
should then readjudicate the veteran's 
claim and, if the decision remains adverse 
to the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).  The purpose of this REMAND is to ensure due 
process of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










